Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action was made in response to an amendment filed 1/21/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10, 13-18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roring (US 9,090,222).  Roring discloses:
With regard to claim 8 - A component for a vehicle interior configured for an airbag chute and an airbag module providing an airbag configured to be deployed through an opening into the vehicle interior comprising: 
a structural substrate configured to provide at least one door upon deployment of the airbag to facilitate deployment of the airbag from the airbag module through the opening; 
wherein the structural substrate comprises a reinforcement configured to secure the at least one door to the structural substrate during deployment of the airbag; 
wherein the reinforcement comprises a stitch pattern; 
wherein the structural substrate comprises a fiber panel (flat textile element, see “Field of the Invention”);


With regard to claim 9 - wherein the pattern of threads comprises a first set of threads 1 and a second set of threads 2.

With regard to claim 10 - wherein the stitch pattern comprises a network of threads formed into the structural substrate (“The cover assembly of an airbag comprising at least one airbag cover panel is composed of a plastic material in sheet form, a flat textile element being fused onto the rear face of this cover panel, which element is composed of a knitted fabric, including extra stop filaments 1 and sacrificial filaments 2 within the flat textile element.”).

With regard to claim 13 - wherein the structural substrate comprises a fiber panel; wherein the pattern of threads is pressed into a surface of the fiber panel so that the structural substrate comprises a generally flat surface for the cover (“This object is attained according to the invention by an approach wherein the non-tearing stop filaments are compressed into corrugations and/or loops only in the region of the hinge and are thus of a longer length than in the regions outside the hinge, and the region that is compressed into corrugations/or loops is located in the plane of the flat textile element.”).

With regard to claim 14 - wherein the structural substrate comprises a compression-formed component from the fiber panel (see the rejection to claim 13 above).

With regard to claim 15 - wherein the stitch pattern comprises an upper set of threads 1 and a lower set of threads 2; 
wherein the upper set 1 of threads comprises a set of retaining threads (stop filaments).

With regard to claim 16 - wherein the lower set of threads 2 comprises a set of sacrificial threads; 
wherein the door is configured to remain at least partially attached at a hinge 3 provided by the set of retaining threads 1.

With regard to claim 17 - further comprising a cover providing an exterior surface (“a sheet material made of plastic” – Abstract); 
wherein the stitch pattern 1, 2 is formed into the structural substrate so that the stitch pattern is not visible at the exterior surface of the cover.

With regard to claim 18 - comprising at least one of an instrument panel; a door panel; a trim panel; a trim component.  Roring does not specifically name these components.  However, by virtue of it being an airbag cover, the apparatus falls within the realm of the components listed above.

With regard to claim 21 - further comprising a cover (flat plastic) providing an exterior surface; wherein the reinforcement is not visible at the exterior surface of the cover (see Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Roring (US 9,090,222) in view of Iwasaki (US 2018/0079371).  Roring discloses:
“a covering for an airbag having at least one airbag that is articulated on the stationary covering region surrounding the airbag cover by a textile hinge, wherein the airbag cover and the covering region surrounding the airbag cover are formed from a sheet material made of plastic, the rear face of which supports a textile surface element having sacrificial threads (2) that extend substantially at right angles to the hinge axis (3) and tear in the region (A) of the hinge when the airbag is activated, and wherein the textile surface element also has stop threads that, when the airbag is activated, allow the airbag cover to pivot about the hinge axis (3) without tearing in the region of the hinge in order to hold the airbag cover securely after activation of the airbag, wherein the non-tearing stop threads are arranged such that said threads are compressed in the form of corrugations and/or loops only in region (A) of the hinge and therefore have a greater length there than in the regions (B) outside the hinge and the region compressed in the form of corrugations and/or loops is located in the plane of the textile surface element.” – Abstract
Therefore, Roring discloses:
With regard to claim 1 - A component for a vehicle interior configured for an airbag chute and an airbag module providing an airbag configured to be deployed through an opening into the vehicle interior comprising: 
a structural substrate 1 configured to provide at least one door 11 upon deployment of the airbag to facilitate deployment of the airbag from the airbag module through the opening; 

wherein the reinforcement comprises a first thread 1 and a second thread 2 and wherein the first thread 1 is configured to secure the door to the structural substrate upon deployment of the airbag;
wherein the reinforcement comprises thread sewn into the structural substrate (“flat textile element”).  Roring fails to disclose wherein the first thread and the second thread are a top stitch and a bottom stitch, respectively.  Iwasaki teaches a structural substrate having a reinforcement 2 comprising a top stitch 21 and a bottom stitch 22.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the structural substrate of Roring with the teaching of Iwasaki such that the reinforcement comprises a top stitch and a bottom stitch to increase the strength between layers of the structural substrate while giving a design stitch pattern through improved ease of sewing.

With regard to claim 2, Roring fails to disclose wherein thread is pressed into a surface of the panel.  Iwasaki teaches a substrate comprising a panel 11 including reinforcing fibers and a first thermoplastic resin binding the reinforcing fibers together (¶[0083]), wherein the reinforcement comprises a stitch pattern by performing sewing with the thread including the substrate panel (¶[0038]); and wherein forming the substrate includes a heating step of heating the substrate, said substrate being compressed before the stitches are pressed into the substrate (¶[0051]-¶[0056]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the structural substrate of Roring with the teaching of Iwasaki such that the structural substrate comprises a panel comprised at least partially of fibers, wherein the reinforcement is comprised of thread sewn to the panel, wherein thread is pressed into a surface of the panel during a compression forming process to further improve the mechanical strength of the hinge area while maintaining a high design property.

With regard to claim 3, as noted above and with the same motivation, Iwasaki teaches wherein the structural substrate comprises a compression-formed component.  Roring discloses the structural substrate as being a flat textile element.

With regard to claim 4, Roring fails to disclose wherein the top stitch comprises a thread weight and the bottom stitch comprises a thread weight and wherein the thread weight of the top stitch is generally greater than the thread weight of the bottom stitch.  However, Roring discloses that the first threads 1 are stronger than the second threads 2 so that the second threads may break upon airbag deployment while the first threads do not.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the structural substrate of Roring such that the first thread has a higher thread weight than the second thread to better ensure a higher strength.

With regard to claim 5, Roring discloses wherein the bottom stitch 2 is configured to separate upon deployment of the airbag to facilitate deployment of the airbag from the airbag module through the opening.

With regard to claim 6, Roring discloses wherein the reinforcement is comprised of thread.

With regard to claim 7, Roring fails to explicitly disclose the structure as being formed by a process comprising the step of injecting resin into a mold after a compression-formed structure comprising the structural substrate is formed to form an ancillary component of a composite structure.  Iwasaki teaches forming a structure through injecting resin into a mold after a compression-formed structure comprising the structural substrate is formed to form an ancillary component of a composite structure.  Therefore, .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Roring (US 9,090,222).  Roring fails to disclose wherein the top stitch comprises a thread weight and the bottom stitch comprises a thread weight and wherein the thread weight of the top stitch is generally greater than the thread weight of the bottom stitch.  However, Roring discloses that the first threads 1 are stronger than the second threads 2 so that the second threads may break upon airbag deployment while the first threads do not.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the structural substrate of Roring such that the first thread has a higher thread weight than the second thread to better ensure a higher strength.

Allowable Subject Matter
Claims 19 and 20 are allowed.

Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive. Applicant has merely stated that the references do not read on the newly amended claims without giving reason as to why this may be.  As the new limitations center around the structural substrate comprising a fiber panel and the reinforcement being sewn into said fiber panel, it is noted that Roring discloses within the Abstract and Field of the Invention sections, as well as all throughout the reference, that the airbag cover assembly and surrounding support area comprise a flat plastic whose rear face carries a flat textile element, corresponding with the claimed structural substrate, including stop .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	January 25, 2022



/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616